Citation Nr: 0008250	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-13 640 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a psychiatric 
disability.

Entitlement to service connection for a gastrointestinal 
disability.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from March 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Cleveland, Ohio, that denied service connection for a 
psychiatric disability, a gastrointestinal disability, 
bilateral hearing loss and a skin disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that a psychiatric disability, a gastrointestinal disability, 
bilateral hearing loss and a skin disability are related to 
the veteran's period of active military service.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
psychiatric disability, a gastrointestinal disability, 
bilateral hearing loss and a skin disability have not been 
presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Here, the veteran asserts that each of the alleged disorders 
was incurred in service.  In determining whether the claims 
are well grounded, the Board accepts the veteran's assertions 
as true.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.  

Service medical records reflect that on examination in March 
1968 for entry into service the veteran's abdomen and 
viscera, and skin were found to be normal.  He was also found 
to be psychiatrically normal.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10

0
LEFT
10
10
-5

5

On a periodic examination conducted in July 1970, the 
veteran's abdomen and viscera, and skin were again found to 
be normal and he was again found to be psychiatrically 
normal.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

25
LEFT
0
0
0

0

Service clinical records show that the veteran was treated 
for an ear infection in October 1971.

On examination in November 1971 for separation from service, 
the veteran's abdomen and viscera was found to be normal.  He 
was also found to be psychiatrically normal.  Intertrigo 
dermatitis was noted in between the veteran's legs and a 
diagnosis of tinea corporis was made.  His skin was found to 
be otherwise normal.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
38
LEFT
0
0
0
10
0

Records from Scioto Memorial Hospital reflect that the 
veteran was admitted in August 1978 with complaints of 
headaches, dizziness and nervousness.  It was reported that 
the veteran had been having problems at home for the past six 
months.  Following evaluation, the discharge diagnosis was 
severe anxiety reaction with maladjustment to the situation 
at home.

Records reflect that the veteran was admitted to the closed 
unit of the Mercy Hospital in June 1990 with extreme symptoms 
of nervousness and depression.  The diagnoses on discharge 
were major depression, recurrent; generalized anxiety 
disorder; dysthymia; and insomnia related to mental disorder.  
He was re-admitted in July 1990.  He reported problems with 
chronic depression on and off all his life.  He related a 
history of one prior suicidal attempt by overdosage of 
sleeping pills while in the service.  He saw a psychiatrist 
in service after the overdose but that the psychiatrist did 
not say much and the veteran did not come back.  He denied 
any other history of psychiatric hospitalization except for 
that the previous month.  The diagnoses on discharge included 
schizoaffective disorder; consider schizophrenia, paranoid 
type; generalized anxiety disorder; panic disorder with 
agoraphobia; insomnia related to mental disorder; personality 
disorder, no otherwise specified; and gastrointestinal 
distress.

The veteran was re-admitted to Mercy Hospital in June 1991 
and January 1992 and each time was initially placed on 
suicidal precautions.  The diagnoses following the these 
periods of hospitalization included major depression, 
recurrent; generalized anxiety disorder; dysthymia; panic 
disorder with agoraphobia; insomnia related to mental 
disorder; borderline personality disorder; and 
gastrointestinal distress.  Treatment records from Kendall 
Stewart, M.D., dated in March and August 1996, include 
assessments of depressive symptoms in partial remission, 
generalized anxiety as an ongoing problem and continuing 
maladaptive attitudes and behaviors.

At the time of a VA audiological evaluation in March 1998 the 
veteran reported that the felt that his hearing loss was due 
to severe ear infections that he had in both ears and to 
excessive artillery noise.  He reported that when he began 
factory work in 1975 he was told that he had a hearing 
problem.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
15
20
20
60
80
50
LEFT
20
25
15
60
65
41

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  The 
diagnoses included bilateral high frequency sensorineural 
hearing loss.

During a March 1998 VA special psychological evaluation, the 
veteran reported that he first developed psychiatric symptoms 
while he was in the military; he made two suicidal attempts, 
once taking Drano which the veteran believed caused his 
stomach problems and the second time overdosing.  He received 
psychiatric treatment in service but that he was returned to 
duty and sent to Vietnam.  He related that he developed a 
fungus infection in Vietnam and that upon returning he 
continued to have problems with depression.  Following 
testing, it was indicated that the best diagnosis would be a 
schizoaffective disorder with severe depression.  It was 
noted that, if in fact the veteran's report could be 
verified, there did appear to be a continuous depressive 
disorder which had existed beginning and continuing since the 
veteran's enlistment in the service.  It was noted that he 
reported an incident in basic training when he was physically 
abused by a sergeant and that the veteran reported this to 
his psychiatrist.

During a March 1998 VA psychiatric examination, the veteran 
reported that a sergeant used to beat him with a stick and 
pick on him all the time and that, as a result of this, he 
tried to commit suicide by drinking Drano in 1969 and was 
hospitalized.  He indicated that his stomach problems, 
hearing problems and fungus of the hands and feet all began 
in Vietnam.  The diagnoses included schizoid affective 
disorder, severe, in partial remission.

The VA conducted a general medical examination of the veteran 
in April 1998.  The veteran gave a history of fungal 
infection of the hands and feet which he said had had since 
service.  He reported that the rash had been persistent and 
that scrapings taken had confirmed the diagnosis of fungal 
disease.  He related that he had had a duodenal ulcer in the 
past, that he had had an endoscopy one year ago and gave a 
history of gastroesophageal reflux disease.  The diagnoses 
were fungal infections of the hands, feet and inner aspects 
of both thighs; and gastroesophageal reflux disease with 
history of duodenal ulcer.

The veteran is claiming entitlement to service connection for 
psychiatric disability, a gastrointestinal disability, 
bilateral hearing loss and a skin disability.  Considering 
the evidence of record in this case, the Board finds that 
these claims for service connection are not well grounded.  
In this case the veteran maintains that three of the claimed 
disabilities, a psychiatric disability, a gastrointestinal 
disability and a skin disability were first shown in service 
as he attempted suicide because of depression by drinking 
Drano, resulting in his gastrointestinal disability and was 
treated for a skin condition located between his legs at the 
time of his separation examination; it is also maintained 
that a VA physician has concluded that the veteran's 
depression has existed ever since service.  The veteran 
further asserts that his bilateral hearing loss is 
etiologically related to an severe ear infection for which he 
was treated in service.

While the veteran has maintained that these disabilities are 
related to service and he is certainly competent to describe 
his immediate symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the claimed disorders and the 
causes to which they have been attributed by the veteran.  
Although the veteran argues that the etiology of his current 
gastrointestinal disability was the drinking of Drano in 
service, he has not submitted any competent evidence, such as 
a physician's opinion, confirming this.

While the veteran was noted to have intertrigo dermatitis 
between his legs at the time of his November 1971 separation 
examination and a diagnosis of tinea corporis was made, not 
only does the current record include no evidence pertaining 
to a skin disability for many years after service, but there 
is no competent medical evidence demonstrating that the 
fungal infections of the hands, feet and inner aspects of 
both thighs shown in April 1998 is related to service.  The 
veteran's personal opinion as to the etiological relationship 
between the current skin disorder and service is not 
competent medical evidence required of a well-grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The assertion that a VA physician concluded that the 
veteran's depression has existed ever since service overlooks 
the fact that the physician predicated his conclusion by 
stating that if in fact the veteran's report could be 
verified; the veteran reported that he first developed 
psychiatric symptoms while he was in the military, that there 
were two suicidal attempts, once taking Drano and the second 
time overdosing and that he received psychiatric treatment in 
service but that he was returned to duty.  Not only are none 
of these events verified in the service medical records, but 
the veteran was found to be psychiatrically normal on both 
his entrance and discharge examinations and the clinical 
records reflect treatment for a number of medical problems, 
none of which involved psychiatric care.

Moreover, the veteran's statements in March 1998 are 
inconsistent with statements made in 1990 when he was treated 
at Mercy Hospital; at that time he related that he had 
experienced chronic depression on and off all his life and he 
reported only a single suicidal attempt in service.  As the 
factual predicate, the history given by the veteran, which 
formed the basis for the VA physician is not only unverified 
but inaccurate, the opinion is of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).

With respect to the veteran's claim for service connection 
for bilateral hearing loss, for the purpose of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

The Board, having carefully reviewed the entire record, notes 
that the record does show that the veteran currently has a 
hearing loss which meets the criteria set out in 38 C.F.R. 
§ 3.385.  While the RO, in denying the veteran's claim, 
correctly concluded that the criteria were not met at the 
time of his separation examination, the regulation does not 
state that the requirements contained therein need be met 
during service.  See Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  Although the veteran insists that his current 
hearing loss is due to an ear infection in service, no 
competent medical evidence has been submitted which suggests 
that his current hearing loss is related to events in 
service.

Under these circumstances, the Board finds that the veteran 
has not submitted well grounded claims for service connection 
for a psychiatric disability, a gastrointestinal disability, 
bilateral hearing loss and a skin disability.  38 U.S.C.A. 
§ 5107(a).  Therefore, the duty to assist is not triggered 
and VA has no obligation to further develop the veteran's 
claims.  See Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support his claim that any of the 
claimed disorders is in any way related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, these benefits sought 
on appeal are denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for bilateral hearing loss on grounds 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  That is because in assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, including as linked to a service-
connected disability, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Entitlement to service connection for a psychiatric 
disability, a gastrointestinal disability, bilateral hearing 
loss and a skin disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

